Title: To John Adams from John Bondfield, 17 March 1781
From: Bondfield, John
To: Adams, John



Sir
Bordeaux 17 March 1781

As we doubt not of your having Letters by the Alliance our advices of course will serve only as repetition to relate. I shall therefore inlieu of giving request from you information. The Honble. J. L——s is he to superceed the D——r or Is his Buissness confined to a perticular object.His bringing with him Mr. Jackson as secretary would give room to suppose him a residence. In that case the Doctor will of course go back in the Alliance. She will return positively the middle of April and will take all the ships then ready under her Convoy. Could Comodore Gillon get round in time to Join them would be a great reenforceir to this little Squadron which will consist of the Alliance


The Marquis de lafayet
28
eighteen Pounder


The Luzern
18



The Aurora
20



The franklin
20


The Venus
14



beside four of five Armd Schooners and Briggs. And as the Marquis de lafayet will have what is of so much consiquence to the States the Cloathing their Arrival is of very great Moment.
The Venus will sail from hence at the end of the Month to join them. She goes to Boston the other Ships to Philadelphia.
We learn your Loan goes on to your Satisfaction. We are rejoiced to find the Dutch so ready to Acquiess in your demands which proves their regarding your welfare attatcht to their own. By last post we are advised they have offerd 12 milion florens to France to defray the Expence of a Stipulate Force of Ships and Men to go to the East Indies to Act in consort in them Seas against the Common Enemy.
Mr. T. Pain came passenger by the Alliance. His errand must be urgent to engage his Crossing the Atlantic at this time.
Can you point out any Line for young Vernon? He is a smart Youth but wants opportunity to improve should any opening offer for Petersburg or the other Northern States but particularly to that, as a secretary to an Envoy. His figure is in his favor and his Letters wish application in a line to his tast would soon be conform to his Station.

With respect I have the Honor to be Sir Your very hhb Servant
John Bondfield


We are affraid Mr. Palfrey is lost as the ship he embarked in saild from the Delaware the 21 Dcember and is not yet heard of on these Coasts.

